Citation Nr: 9904130	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  The veteran served in the Republic of Vietnam from 
April 1969 to May 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1995 from the Columbia, South 
Carolina, Regional Office (RO).  The veteran currently 
resides within the jurisdiction of the Atlanta, Georgia, RO.


REMAND

The veteran contends, in essence, that he incurred post-
traumatic stress disorder (PTSD) as a result of his active 
duty service in the Republic of Vietnam, and that he is 
therefore entitled to service connection for this disorder.

Eligibility for a PTSD service connection award requires the 
presence of the following three elements: (1) Current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between the current 
symptomatology and the specified claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1998).

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (1996).  

The Court has held that combat status may be determined 
"through the receipt of certain recognized military citations 
or other supportive evidence".  West v. Brown, 7 Vet.App. 70 
(1994).  The phrase "other supportive evidence" serves to 
provide an almost unlimited field of potential evidence to be 
used to "support" a determination of combat status.  Gaines 
v. West, 11 Vet. App. 353 (1998).  If the veteran did engage 
in combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the BVA finds by clear and convincing evidence that 
a particular asserted stressful event . . . did not occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

A review of the record reflects that the veteran served in 
the Republic of Vietnam.  While in Vietnam, and in February 
1970, the veteran was referred for a psychiatric evaluation.  
A military record which has been associated with the claims 
folder indicates that the veteran had indicated that he had 
some hostile tendencies and that he stated that he had a 
desire to kill someone.  He was described as somewhat of a 
problem in his duty section, either by being late for work, 
or by leaving work early, and that the quality of his work 
had deteriorated.  A February 1970 psychiatric evaluation 
indicates that the veteran was diagnosed with a passive 
aggressive personality.  He was described as reacting poorly 
to stress.  There was moderate depression and anxiety.  The 
veteran was described as having a low level of concentration, 
being nervous, and having a possible drug anxiety syndrome.  
The evaluation indicates that the veteran was having a self 
identity crisis in part due to separation from his wife.  

The veteran's service records do not demonstrate that he was 
awarded military citations which would establish a 
presumption that he "engaged in combat with the enemy."  The 
veteran has submitted written contentions and provided 
testimony that one his alleged stressors was when he shot and 
killed an unarmed Vietnamese boy.  The veteran has stated 
that there are no records, or other available options, in 
regard to verifying this stressor.  He has also alleged as a 
stressor being subject to frequent rocket attacks while being 
stationed with the 403rd Transportation Company.  The Board 
notes that this unit may have Morning Reports which may be 
probative of the level of hostile enemy action directed at 
their Company.  The Board further notes that these records 
have not been associated with the claims folder. 

The Board also notes that the veteran has alleged that as a 
stressor that he had to load body bags with a forklift while 
in Vietnam.  The veteran has not submitted any information to 
support that this duty occurred as described.

A December 1990 letter from the US Army and Joint Services 
Environmental Support Group (ESG) has been associated with 
the claims folder.  This letter indicates that they were 
unable to confirm that the veteran was a perimeter guard or 
participated in perimeter patrols.  They did verify that he 
was an equipment storage specialist assigned to a support 
unit during his Vietnam tour.  

The claims folder indicates that the veteran has an extended 
history of treatment for, and diagnoses of, chronic, severe 
PTSD.

The veteran has claimed both combat-related (rocket attacks) 
and non-combat (moving body bags) stressors.  The Board notes 
that when a veteran claims entitlement to service connection 
for PTSD, any evidence available from the service department 
indicating that the veteran served in the area in which the 
stressful event is alleged to have occurred, and any evidence 
supporting the description of the event, are to be made a 
part of the record.  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  

During his videoconference hearing the veteran testified that 
when he first arrived in Vietnam he was assigned to the 403rd 
Transportation Company, 80th Group.  He testified that he 
acted as a liaison between military supplies arriving at Da 
Nang harbor and which were being shipped to other army units.  
He indicated that he was at Red Beach which was 20 miles 
north of Da Nang at Navy Bridge Ramp, a harbor.  He indicated 
that Bridge Ramp came under motor fire and rocket attacks 
from April to July 1969.   He stated that he was then 
transferred to the 560th General Supply company, 80th Group, 
which was stationed in Da Nang.  He indicated that he came 
under sniper fire while on guard duty and motor attacks 3 to 
4 times per month from August 1969 to February 1970.  He 
further made reference to killing an unarmed Vietnamese in a 
firefight within the first several weeks on arrival.  He 
indicated that the incident was not reported.  

The Board decides that it would be appropriate to obtain all 
relevant records in regard to the veteran's alleged stressors 
and which have not yet been associated with the claims 
folder.  The Board also decides that the veteran should be 
provided with another opportunity to provide specific and 
detailed information regarding his alleged stressors while 
serving in the Republic of Vietnam.  

Furthermore, the veteran has indicated that he has received 
disability benefits from the Social Security Administration 
(SSA) due to his PTSD, yet the medical records used by SSA in 
its disability determination have not been associated with 
the file. This should be done on remand.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

The Board finds that additional development is required.  
Accordingly, the case is REMANDED for the following actions: 

1.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Vietnam.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, to include to the 
extent possible the exact dates, places, 
detailed descriptions of the events, and 
the names and other identifying 
information concerning any individuals 
involved in the events.  He should be 
asked if the 403rd and/or the 560th 
sustained casualties during the claimed 
motor, rocket and sniper attacks.  He 
should be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  He may submit statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  The 
veteran should be told that the 
information is critical in order to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
since his release from active duty.  The 
RO should then obtain all records which 
are not on file.  The RO should also 
notify the veteran that he may submit 
additional evidence, to include medical 
evidence and argument in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

3.  Thereafter, the RO should request the 
appropriate sources, to include United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), (formerly the 
United States Army and Joint Services 
Environmental Support Group), 7798 Cissna 
Road, Springfield, VA 22150, to verify 
the claimed stressors as reported by the 
veteran, particular whether his units 
came under enemy fire for the time period 
(s) in question and the reported attacks 
on Red Beach, at Navy Bridge Ramp from 
April to July 1969.  If USASCRUR is 
unable to provide the specific 
information requested, they should be 
asked to direct the RO to the appropriate 
sources.  If the veteran indicates that 
casualties were sustained to members of 
his unit(s) during the attacks, the RO 
should request the National Personnel 
records center to furnish morning reports 
for the time periods in question.

4.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat 
related stressors.

5.  A VA examination should be performed 
by a psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that only a 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.  

If psychiatric disorders, other than 
post-traumatic stress are diagnosed, it 
is requested that the examiners correlate 
their findings and render an opinion as 
to whether it is at least as likely as 
not that any psychiatric disorder is 
related to the veteran's period of active 
duty service, to include his inservice 
psychiatric complaints and findings.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond. The case should be 
returned to the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 9 -


